FILED
ASHEV|LLE, N.C.

OCT 310 2018 -
IN THE UNITED sTATEs DISTRICT coURT
FoR THE wEsTERN DIsTRIcT oF NoRTH cARoLINlA-SWD|'JS;;FT“%TF?“O§RT
~ AsHEvILLE DIvIsIoN ~ ' ' ‘

DoCKET No. 1118~€11_78(1)` ,,

UNITED STATES GF AMERICA,
CONSENT ORDER AND

)
)
v.- ' ) JUDGMENT oF FORFEITURE
)
)

(1) MARIoN I<ENT CovINGToN

WHEREAS,,the defendant has entered into a plea agreement (incorporated by
reference herein) with the United States and has voluntarily pleaded guilty pursuant to
Fed. R. Crim. P. 11 to one`or more criminal offenses under which forfeiture may be

ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes proceeds of or property derived from proceeds
of the defendant’s offense herein and/ or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim.' P. 32.2(e); and is therefore subject to forfeiture pursuant to
18 U.S.C. § 982(a) (2)(A), provided, however, that such forfeiture is subject to any and
all third party claims and interests, pending final adjudication herein; the defendant
waives defendant’s interest, if any, in the property and agrees to the forfeiture of such
interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim. P.
32.2 regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of. the forfeiture in the judgment against
defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(Z), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;

WI-IEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any

l

 

of the property described below. lf the defendant has not previously submitted such a
claim, the defendant hereby waives all right to do so. If any administrative forfeiture or
civil forfeiture proceeding concerning any .of the property described below has

previously been stayed, the defendant hereby consents to a lifting of the stay and 1 ~

consents to forfeiture;

WHEREAS, the undersigned United States Magistrate ]udge is authorized to
~ enter this Order by the previous Order of this Court No. 3: OSMCBOZ- C (September 8,

2005)

NOW, THEREFORE, IT lS HEREBY ORDERED TH_AT the following
property is forfeited to the United States:

¢ A personal money judgment in forfeiture in the amount of $25,806,
which sum represents proceeds obtained, directly or indirectly, from
the offenses pleaded to.

The personal money judgment in forfeiture shall be included in the sentence
of the defendant, and the United States Department of justice may take steps to collect
the judgment from any property, real or personal, of the defendant, in accordance with
the substitute asset provisions of 21 U.S.C. § 853(p).

The United States Marshal and / or other property custodian for the investigative
agency is authorized to take possession and maintain custody of the above-described

tangible property.

Upon the seizure of any property to satisfy all or part of the judgment, if and to
the extent required by Fed. R. Crim. P. 32. 2(b)(6), 21 U. S. C. § 853(n), and/ or other
applicable law, the United States shall publish notice and provide direct Written notice
of this forfeiture

Any person, other than the defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever
is earlier, petition the court for a hearing to adjudicate the validity of the alleged interest

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office is authorized to conduct any discovery needed to

identify, locate or dispose of the property, including depositions, interrogatories,

2

 

requests for production of documents and to issue subpoenas, pursuant to Fed. R. Civ.
P. 45.

Following the Court’s disposition of all timely petitions filed, a final order of t
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(€) (2). If no third party
files a timely petition, this order shall become the final order and judgment of forfeiture,
as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall have clear title to
the property and shall/dispose of the property according to law. Pursuant to Fed. R.
Crim. P. 32.2(b)(4)(A), the defendant consents that this order shall be final as to

. defendant upon filing.

 

1 SO AGREED:

 

/ lumban

\jO( Assistant United States Attorney'

/M~\, /é»n/Z

MARION KENT VINGTON
Defendant

STEPHEN LACY CASH
Attorney for Defendant

Signed:OQjZ in/\ Z/O ,2018

§ rif/ara a

HoN.“DAVID` s. CAYER
United States l\/lagistrate Judge
Western District of North Carolina

 

